ON PETITION FOR REHEARING.
In denying the petition for a rehearing in this case, we briefly notice the points vigorously urged by counsel, and upon which he bases his petition. We fully appreciate the fact that the authorities are in conflict as to whether or not in these special tax proceedings a judgment is conclusive as to the validity of the tax upon which it is based. We took our statute from the state of Minnesota, almost verbatim, and after it had been there settled by a long line of decisions that judgments under the statute were conclusive as to such matters. Under a familiar canon of construction, we took the statute with the construction there placed upon it.
*597(84 N. W. Rep. 379.)
'We adhere to our view that the notice of the special meeting of the county commissioners was sufficient, and that the designation of a newspaper in which the delinquent tax list should be published was germane to the matter specified in said notice. True, there is another delinquent tax list known to our law, and frequently mentioned in our statutes. But there is no other delinquent tax list wherein the publisher is required to give bond for its faithful publication, and when the notice recites that it was “for the purpose of fixing the amount of the bond, and approving the same, required to be given by the publisher of the delinquent tax list.” it could refer only to the delinquent list under this special statute. It was not necessary that this notice should fix the hour of meeting. Section 1898, Rev. Codes 1895, fixes the dates for the regular meetings of the board. No hour is mentioned. If the time for special meeting is equally definite, it is sufficient. Nor was it necessary that publication of this notice should appear in the court proceedings. It had no place there. The statute designates what must appear therein, and nothing more need affirmatively appear.
Equally clear are we that an error in tlie amount of the judgment does not render the judgment void. Jurisdiction to enter judgment in these special proceedings being once established, jurisdiction to err in computation follows just as surely as in cases where original jurisdiction is presumed. But under this statute (chapter 67, Laws 1897) the clerk has nothing to do with computing the amount of penalty and interest. Section 1 requires the treasurer to make that computation, and his list must show the amoúnt as to every tract. Section 3 makes a true copy of this list a part of the published notice that constitutes service in the case, and such notice calls upon every person interested in any land included in the list to set forth any objection or defense he may have to said tax or any portion thereof, or the penalties or interest thereon. If no appearance he made, section 6 requires the clerk to enter judgment for said amount, adding the statutory costs. The list stands as the complaint. The amount specified in the list is the amount claimed in the complaint. The list, under the statute, proves itself. The clerk made no errors of computation.
Fnally, and to reiterate from the opinion, the motion to vacate in this case went upon the ground that the judgment was void. There was no appeal to the favor. There was no opportunity to exercise or abuse discretion. The whole attack was upon the ground that the judgment was void for want of jurisdiction. The order appealed from was based upon that ground. If we should concede —which we do not — that some of the grounds of motion might be available upon an appeal to the favor, yet no such appeal was made. The petition is denied.